Order
PER CURIAM.
Philip Niblock appeals the judgment denying his Rule 29.15 motion, after he was convicted of first-degree tampering. Ni-block contends the motion court clearly erred in denying post-conviction relief because his defense counsel was ineffective for failing to call two potential alibi witnesses and failing to fully cross-examine the victim and impeach her testimony. For reasons explained in a Memorandum *81provided to the parties, we find no error and affirm the motion court’s judgment.
AFFIRMED. Rule 84.16(b).